DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 2, 2021 has been entered. 
Election/Restrictions
Newly submitted claims 8-17 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
The product of claims 1-3, 5, 7, 6 can be made by another and materially different process which would make the product by process claims distinct.  Therefore since the different inventions are distinct restriction for examination purposes is proper. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 8-17 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 3, 5, 6, 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kobayashi et al. (U.S. Pat. 4,948,482) in view of Kagami et al. (JP 05-036142- see MACHINE TRANSLATION), Tamura et al. (U.S. Pat. 6,024,852) and Yamazaki et al. (U.S. Pat. 6,423,586)
INDEPENDENT CLAIM 1:
	Regarding claim 1, Kobayashi et al. teach a single crystal silicon target.  (Column 3 lines 5-6) 
	The difference between Kobayashi et al. and claim 1 is that the target having a mirror surface and a surface roughness is not discussed (Claim 1), that a target being bonded to a 
Regarding the target having a mirror surface and surface roughness (Claim 1), Kagami et al. teach a Si target the target comprising a mirror surface and a surface roughness. (Paragraphs 0014, 0019, 0020, 0021,0028, 0029-0032 —
[0029] Si target resistivity and surface roughness of the surface is in the above range can be obtained as follows, for example.
[0030] That is, since Si itself is a high-resistance material, for example in making the Si ingot by a single crystal pulling method or the like, in advance adding a P or B in the material, it performs the growth of the single crystal. Si ingot was thus made is, P, by Bs, resistivity exhibits a low value of about 1 x 10"3 Q - cm. Then, the Si ingot is this low resistance, cut out Si lump as a target and using a cut-out Si masses as the Si target. However, the Si mass remains cut out, at the time of the clipping processing, or adhered impurities Si mass surface, the surface is or oxidation, showing the surface of high resistivity. Further, the surface has minute irregularities for a machining plane, when used as the left target, the characteristics of thin film to be formed for a long period of time from the start the film formation, is not stable deposition rate,
[0031] Accordingly, the impurity layer formed on the surface to remove the unevenness of the insulating layer and a surface such as an oxide layer, performing polishing the resistivity of the surface to less 1 x 10-2 Q - cm.
[0032] As a method for polishing the Si masses may since polishing process is performed for the purpose of removing the insulating layer and the unevenness of the Si masses surface, be any method which can achieve this object, for example, wrapping, rough surface polishing method of pellet polishing or the like, or an optical polishing, polishing in the liquid, mechano- chemical mirror polishing method or the like of electrolytic polishing or the like is employed. Moreover, particularly if adopted mirror-polishing of these polishing method, since the removed even microscopic protections on the Si target surface, the surface roughness becomes less 0.8 S, it can be better silicon nitride film formation.)  
Therefore it would have been obvious to have employed the teachings of Kagami et al. in Kobayshi et al. by mirror polishing to achieve a desired roughness because it allows for better silicon nitride formation when using silicon as a sputter target.
Regarding a target being bonded to a backing plate (Claim 1), Tamura et al. teach mirror treatment of a sputtering target. The mean roughness of the sputtering target is 0.01 micrometers of less. (Column | lines 42-45) Tamura teach that it should be noted that the sputtering target 1 may be made from a material other than Ti according to the thin film required. (Column 2 lines 32-34) The sputtering target 1 is bonded to a backing plate which serves for supporting and cooling this sputtering target 1 and is mounted on a sputtering apparatus, so as to serve as a sputtering source for forming a thin film by way of sputtering. (Column 2 lines 27-31) Therefore, it would have been obvious to bond the silicon target of Kobayashi et al. to a backing plate as taught by Tamura et al. because it serves to support and cool the target.
Regarding the surface roughness less than or equal to about 15.0 Angstroms (Claim 1), Tamura et al. teach a mirror treated target should be 0.01 micrometers or less. (Column 1 lines 42-45) Therefore it would have been obvious to mirror treat a Si target as taught by Kagami to have a surface roughness of less than 15.0 Angstroms as taught by Tamura et al. because it allows for reducing the quantity of particles during sputtering. The claimed range of “less than 15.0 Angstroms” lies inside the range disclosed by Tamura et al. and therefore a prima case of 
Regarding the target having a purity of 99.999% (Claim 1), Yamazaki et al. teach that a silicon target doped with P can have a purity of 99.999%. (Column 11 lines 48-50 - A 99.9999% or higher purity silicon target containing 1 ppm of phosphorus was used for the target.) Therefore it would be obvious to modify the silicon target of Kobayashi et al. with the teachings of Yamazaki et al. because it allows for depositing a TFT with certain electrical characteristics. (Example 3)
DEPENDENT CLAIM 3:
The difference not yet discussed is wherein the roughness is about 13.5 Angstroms with a standard deviation of about 1.5 Angstroms.

Therefore it would have been obvious to mirror treat a Si target as taught by Kobayashi et al.to have a surface roughness of less than 15.0 Angstroms as taught by Tamura et al. because it allows for reducing the quantity of particles during sputtering. The claimed range of “less than 15.0 Angstroms” lies inside the range disclosed by Tamura et al. and therefore a prima case of obviousness exists. See MPEP 2144.05- In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists, in re Wertheim, 541 F.2d 257, 191 USPG 90 (OCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Qr, 1990) (The prior art taught carbon monoxide concentrations of “about 1-5%“ white the claim was limited to “more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1489-71, 43 USPQ2d 1362, 1365-68 (Fed. Qr. 1997) (Claim reciting thickness of a protective layer as falling within a range of “50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that “for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms],’ The court stated that "by stating that ’suitable protection’ is provided if the protective layer is ’about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant's] claimed range.”). DEPENDENT CLAIM 5:
The difference not yet discussed is wherein the roughness is about 13.472 Angstroms with a standard deviation of about 1.500 Angstroms.

Therefore it would have been obvious to mirror treat a Si target as taught by Kobayshi et al. to have a surface roughness of less than 15.0 Angstroms as taught by Tamura et al. because it allows for reducing the quantity of particles during sputtering. The claimed range of “less than 15.0 Angstroms” lies inside the range disclosed by Tamura et al. and therefore a prima case of obviousness exists. See MPEP 2144.05- In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPG 90 (CCPA 1976); In re Woodruff, 919 F,2d 1575, 18 USPQ2d 1934 (Fed. Qr. 1990) (The prior art taught carbon monoxide concentrations of "about 1- 5%" while the claim was limited to "more than 5%.“ The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler 16 F.3d 1485, 1469-71, 43 USPG2d 1362, 1385-88 (Fed. Qr. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that “for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.”). 
DEPENDENT CLAIM 7:
	The difference not yet discussed is in combination with a Si film made by sputter coating of said target upon a substrate, said film comprising Si with a particle count of 50 or less after a target burn in of 8 hours or less.

DEPENDENT CLAIM 6:
Regarding claim 6, Tamura et al. demonstrate that a mirror treated target has a particle count of 25. (See Fig. 4)  Therefore, the particle count of the formed film seems to be a characteristic that naturally flows from the target structure. The combination of applied art has the structure described in Applicant’s specification to yield the claimed particle count.  It therefore would be inherent that the combined prior art should necessarily be capable of forming a film with the claimed particle count.
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Kobayashi et al. by utilizing the features of Tamura et al. because it allows for supporting and cooling the target while producing a film with reduced quantity of particles during sputtering.
Claim 2 is rejected under pre-AJA 35 U.S.C. 103(a) as being unpatentable over Kobayashi et al. in view of Kagami et al., Tamura et al. and Yamazaki et al. as applied to claims 1, 3, 5, 6, 7 above, and further in view of Johnson et al. (U.S. Pat. 6,774,009).
DEPENDENT CLAIM 2:
The difference not yet discussed is using a Mo backing plate.
Regarding claim 2, Johnson et al. teach utilizing a Mo backing plate for a silicon target that is ground and polished. (Column 5 lines 17-69; Column 6 lines 1-11; Column 6 lines 29-39; especially column 5 line 48)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Johnson et al. because it allows for supporting the silicon target.
Response to Arguments
Applicant's arguments filed November 2, 2021 have been fully considered but they are not persuasive.
In response to the argument that the prior art does not teach utilizing a single crystal target of silicon, it is argued that Kobayashi et al. et al. teach utilizing a silicon target of single crystal.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY GLENN MCDONALD whose telephone number is (571)272-1340. The examiner can normally be reached Hoteling: M-Th every Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODNEY G MCDONALD/Primary Examiner, Art Unit 1794                                                                                                                                                                                                        
RM
November 9, 2021